Citation Nr: 1730575	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  12-24 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

The Veteran represented by:  Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from November 1967 to November 1970.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  The hearing transcript has been associated with the Legacy Content Management Documents (formerly Virtual VA) electronic file.

This issue was previously before the Board in February 2015.  The Board remanded it for additional development.  In November 2015 the Board denied this claim.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court), which remanded the matter to the Board for action consistent with the terms of the Joint Motion for Remand (JMR) submitted by the parties.  The matter is once again before the Board.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager Documents (formerly Virtual VA) electronic claims files.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The JMR has asserted that it is unclear from the May 2015 VA examiner's opinion whether she considered the lay evidence of the Veteran and his wife, given as testimony in the May 2014 Board hearing.  In their testimony, the Veteran and his wife provided facts, impressions and narrative detail in support of the Veteran's contention that symptoms of diabetes mellitus predated his diagnosis of hypertension.  The May 2015 VA examiner stated in her opinion that there is no objective evidence to support this.  However, it has been determined to be unclear if this testimony was considered when the opinion was rendered.

Additionally, the JMR asserts that, in its Feb 2015 remand, the Board had directed the VA examiner to state whether the Veteran's hypertension was caused or aggravated by, among other things, his recently service-connected renal disorder and/or his diabetes.  The JMR noted that the May 2015 VA examiner only discussed the Veteran's renal cyst, but not his service-connected renal insufficiency.  The JMR further contends that the Board, in its November 2015 decision, did not explain how the May 2015 VA examiner's failure to discuss this aspect of the Veteran's renal disability could be substantial compliance with its previous remand directive.  Further clarification will be requested.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran or his representative for information pertaining to any current VA treatment or private treatment for hypertension.  Obtain any records now outstanding pertaining to those treatments.  

2.  Document all requests and responses concerning the obtaining of any records in the claims file and notify the Veteran appropriately.

3.  Arrange for the May 2015 VA examiner to have access to the electronic claims file.  The examiner is asked to review the lay evidence of the Veteran and his wife, contained in their testimony given at the May 2014 Board videoconference hearing, pertaining to the onset of diabetes symptoms predating the diagnosis of hypertension.  Attention should be paid to the reported symptoms, to include whether they may be indicative of the early onset of Diabetes.
  
(A)  The examiner is asked to provide an addendum in which she will opine whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's diabetes predated his hypertension.  

(B)  The examiner is asked to review the relevant portions of the claims file, including any new submissions of medical findings, medical opinions and lay evidence, which pertain to renal insufficiency.  The examiner is requested to provide an addendum in which she will opine whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's hypertension was caused or aggravated specifically by renal insufficiency.

A detailed rational must accompany any opinion provided, in which the examiner will identify, acknowledge, discuss, and comment on any medical findings, medical opinions and lay evidence pertaining to renal insufficiency.  If necessary, any indicated tests should be undertaken and all findings reported in detail.  

If the May 2015 examiner is not available forward the file to a similarly situated examiner for review, who is asked to address the inquiries set forth above.  If that examiner judges an examination to be necessary, schedule the Veteran for examination and the examiner will address the inquiries set forth above.

4.  After completing the above development and any other indicated development, readjudicate the claim.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




